                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SPRING PHARMACEUTICALS, LLC,           :
                                       :
          Plaintiff,                   :   CIVIL ACTION
                                       :
     v.                                :   No. 18-cv-04553
                                       :
                                       :
RETROPHIN, INC., MARTIN SHKRELI,       :
MISSION PHARMACAL COMPANY, and         :
ALAMO PHARMA SERVICES, INC.,           :
                                       :
          Defendants.                  :
                            MEMORANDUM
Joyner, J.                                      April 9, 2019


     Before the Court are Defendants’ Motions to Dismiss and

Memorandums in Support thereof (Doc. Nos. 39, 40, 41, 42, and

43) and Plaintiff’s Opposition thereto (Doc. No. 50).     We stay

Defendants’ Motions for ninety days to allow for limited

jurisdictional discovery.

I.   BACKGROUND

     This case arises from an antitrust action brought by

Plaintiff Spring Pharmaceuticals, LLC (“Spring”) against

Defendants Retrophin, Inc. (“Retrophin”), Martin Shkreli

(“Shkreli”), Mission Pharmacal Company (“Mission”), and Alamo

Pharma Services, Inc. (“Alamo”) (collectively, “Defendants”) for

allegedly anticompetitive practices in the pharmaceutical market

for the tiopronin branded product that Defendants manufacture


                                   1
and market, Thiola.     Thiola is off-patent and currently the only

FDA-approved tiopronin product for treatment of the rare genetic

disease cystinuria, which causes recurring kidney stones.

Compl. ¶¶1, 2, 49.     The practices at issue are embodied by a

business model in which Defendants remove Thiola from normal

distribution channels and refuse to deal samples of Thiola which

are necessary for any generic seeking FDA approval through the

“Abbreviated New Drug Application” regulatory process.     Id. ¶8,

¶29.    Spring’s principal claim is that Defendants violated

federal antitrust laws by engaging in anticompetitive conduct to

preclude Plaintiff from developing a generic competitor to

Thiola and charging supracompetitive prices for its drug.      Id.

¶¶9, 40, 45, 65, 67, 70, 71.

       Under consideration is Defendant Retrophin’s and Defendants

Mission and Alamo’s Motions to Dismiss for lack of subject-

matter jurisdiction under Fed. R. Civ. P. 12(b)(1), in which

they are challenging Spring’s constitutional standing, Defendant

Shkreli’s joinder thereto, and Plaintiff’s Opposition thereto.

The Court has considered the parties’ submissions and decides

this matter without oral argument.     Fed. R. Civ. P. 78; Loc. R.

Civ. P. 7.1 (f).

II.    Alleged Facts

       Spring alleges that it is a new pharmaceutical company,

formed with the intention of developing a generic drug to

                                   2
compete with the subject medication in this litigation, Thiola,

the branded drug manufactured and marketed by Defendants.

Thiola is an off-patent, prescription pharmaceutical product,

not subject to regulations restricting generic development, with

active ingredient tiopronin.     Compl. ¶2.   Thiola is used to

treat patients with a chronic genetic disease, cystinuria, which

causes recurring kidney stones.     Id. ¶¶2, 88.   Cystinuria

affects approximately 1 in every 10,000 people with

approximately 20,000 cases in the United States at present.       Id.

¶ 82.    Based on Retrophin’s own reports, sales of Thiola have

increased from nearly $55 million in 2015 to $71 million in

2016, and $82 million in 2017.     Id. ¶87 n.49 (citing Retrophin

Inc., Annual Report 46 (Form 10-K) (Feb. 27, 2018)).

     Currently, Thiola is the only tiopronin drug with FDA

approval.    Id. ¶2.   Plaintiff alleges that “there are no

substitutes for Thiola,” Id. ¶83, making demand for the drug

inelastic.    Other drugs, including Cuprimine (active ingredient,

penicillamine) and Depen (a branded generic of penicillamine)

have been FDA approved for treating cystinuria, yet they are

“primarily indicated for a different disease,” and have been

“targeted” as less effective and safe than Thiola for treating

cystinuria.    Id.; Def. Retrophin Br. at 13, n. 3, Bansal Decl.

Ex. A.



                                   3
     With the intention of ensuring the availability of “low-

cost, generic drugs for millions of Americans,” see 21 U.S.C.S.

§ 355, in 1984 Congress enacted the Drug Price Competition and

Patent Term Restoration Act (“Hatch-Waxman Act” or “Hatch-

Waxman”), which provided a streamlined process for regulatory

approval of generic drugs.   Unlike the lengthy clinical trials

necessary for “New Drug Applications” (“NDAs”), the alternative

“Abbreviated New Drug Applications” (“ANDAs”) allow generic

manufacturers to “rely on the FDA’s previous finding of safety

and effectiveness with respect to the brand product – so long as

the firm is able to demonstrate that the proposed generic is

biologically equivalent to, and has the same active ingredients,

route of administration, dosage form, strength, labeling, and

conditions of use as, that brand drug.”      Compl. ¶30; see 21

U.S.C.S. §§ 355(j)(2)(A)(i)-(v).       This showing is also referred

to as “bioequivalence.”   The ANDA regulatory shortcut, by

“allowing the generic to piggyback on the pioneer’s approval

efforts, ‘speed[s] the introduction of low-cost generic drugs to

market,’ [and] thereby further[s] drug competition.      FTC v.

Actavis, Inc., 570 U.S. 136, 143 (2013) (citing Caraco Pharm.

Labs., Ltd. v. Novo Nordisk A/S, 566 U.S. 399, 405 (2012)).

     Central to Plaintiff’s Complaint in this litigation, a

generic drug manufacturer seeking to enter the pharmaceutical

market through the abbreviated ANDA process must acquire samples

                                   4
of the listed drug 1 in order to demonstrate bioequivalence.         The

FDA has instructed, “[g]eneric manufacturers need anywhere from

2,000 to 5,000 doses of the branded drug in order to run studies

to prove their generic medicine is the same [i.e. as safe and

effective] as the branded drug.”        Compl. ¶33. 2   Once a

manufacturer demonstrates bioequivalence, the generic may be

subject to “substitution” laws adopted by most states, including

Pennsylvania.    Id. ¶35.   These state Drug Product Selection

(“DPS”) laws allow, and sometimes require, pharmacists to

substitute generic versions of branded prescriptions, unless a

doctor provides otherwise. 3

     With this regulatory framework in mind, we turn to the

parties in this litigation.      Mission manufactured and marketed

Thiola since 1988, id. ¶¶7-9, until it entered an agreement with

Retrophin in 2014, granting Retrophin an exclusive license to

market, sell, and commercialize Thiola in the United States.

¶¶7, 19.   Defendant Shkreli, CEO of Retrophin until October,

2014, ¶13, signed the exclusive licensing agreement between




     1  A “list drug” refers to “the particular FDA-approved brand drug at
issue.”   Compl. ¶31, §§ 355(j)(7).
      2 Statement from FDA Commissioner Scott Gottlieb, M. D., on new

agency actions to further deter ‘gaming’ of the generic drug approval
process by the use of citizen petitions, U.S. FOOD & DRUG ADMIN. (Oct. 2,
2018),
https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm622252.htm.
      3 Martin H. Redish and Sopan Joshi, Litigating Article IIII

Standing: A Proposed Solution to the Serious (But Unrecognized) Separation
of Powers Problem, 162 U. Penn. L. Rev. 1373, 1381 (2014).

                                    5
Retrophin and Mission, ¶¶20-22, that extends through May 2029.

¶63.    Defendant Alamo is a “wholly-owned subsidiary of Mission

and provides exclusive sales services to Retrophin under the

[licensing] Agreement.”     ¶¶20, 22.

       At the heart of Plaintiff Spring’s Complaint are

allegations that Defendants acted in concert to block Spring’s

access to samples of Thiola that it needs to develop a generic

competitor.    ¶8.   Defendants challenge the factual basis for

Spring’s constitutional standing.       See Def. Retrophin Br. at 20-

23 (Doc. No. 42); Defs. Mission and Alamo Br. at 13-15 (Doc. No.

41); Def. Shkreli Br. (Doc. No. 40).      Therefore, before we may

address the merits of Spring’s allegations, we must address

whether Spring has constitutional standing to sue.

III. Legal Standard

       A party may assert the defense of lack of subject-matter

jurisdiction on motion.     Fed. R. Civ. P. 12(b)(1).   There is a

“crucial distinction, often overlooked, between 12(b)(1) motions

that attack the complaint on its face and 12(b)(1) motions that

attack the existence of subject matter jurisdiction in fact,

quite apart from any pleadings.”       Mortensen v. First Fed. Sav. &

Loan Ass'n, 549 F.2d 884, 891 (3d Cir. 1977).      See Gould Elecs.,

Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000)

(“[a] Rule 12(b)(1) motion may be treated as either a facial or

factual challenge to the court’s subject matter jurisdiction.”).

                                   6
     A facial attack provides similar procedural protections to

a Rule 12(b)(6) “determination on the merits,” which affords

“the safeguard of having all its allegations taken as true” and

all inferences drawn in favor of the plaintiff.             Mortensen, 549

F.2d at 891.   On a factual attack by contrast, “there is

substantial authority that the trial court is free to weigh the

evidence and satisfy itself as to the existence of its power to

hear the case.    In short, no presumptive truthfulness attaches

to plaintiff’s allegations,” because the court’s “very power to

hear the case” is in issue.      Id.       4   See also S.D. v. Haddon

Heights Bd. of Educ., 722 F. App'x 119, 124 n. 7 (3d Cir. 2018)

(citing Constitution Party v. Aichele, 757 F.3d 347, 358 (3d

Cir. 2014 (internal citations omitted))(supporting the Third

Circuit’s view that since ”a factual challenge ‘concerns the

actual failure of a plaintiff’s claims to comport factually with

the jurisdictional prerequisites,’” we are permitted to

“independently evaluate all the evidence to resolve disputes

over jurisdictional facts.”).      E.g., CNA, 535 F.3d at 139


4 See id. at 1376 (arguing that in the interest of avoiding pressuring
defendants to settle before a case or controversy has been conclusively
established, “it is critical to resolve disputes over subject matter
jurisdiction (both legal and factual) at the very outset of litigation.”
Waiting to resolve standing until as late as trial is permissible under
the Supreme Court’s approach to standing analyses as set forth in Lujan v.
Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). However, “[b]y
deferring resolution of the standing issue, courts force defendants into a
Hobson’s choice—either incur the expense of litigation or settle the case—
without having conclusively established the existence of a valid case or
controversy.”).


                                       7
(quoting United States ex rel. Atkinson v. Pa. Shipbuilding Co.,

473 F.3d 506, 514 (3d Cir. 2007)) (holding we have authority to

‘make factual findings which are decisive to the issue.’”).      On

a factual attack under Rule 12(b)(1), the “burden of proving

subject matter jurisdiction [is] on the plaintiff.”     Id.

      A factual challenge under Rule 12(b)(1) may be made prior

to service of an answer.    Berardi v. Swanson Mem'l Lodge No. 48

of Fraternal Order of Police, 920 F.2d 198, 200 (3d Cir. 1990).

Although Plaintiff contends that a defendant’s factual attack on

jurisdiction may not be made “until after answering the

complaint,” Pl. Opp. at 51 n. 40, the Third Circuit has

clarified, “[a]lthough dictum in Mortensen seems to support

[Spring’s] argument, we are convinced that the argument is

wrong.”   Id.    See id. ([T]he requirement in [Rule] 12(b) that a

motion to dismiss for lack of jurisdiction must be made before

pleading if a further pleading is required would make little

sense if the factual basis for subject matter jurisdiction could

not be contested until after an answer is filed.”).

IV.   Discussion

      Plaintiff Spring asserts that it has constitutional

standing to bring this antitrust cause of action against

Defendants.     In short, Spring argues it is a pharmaceutical

company that has taken substantial steps toward developing a

generic version of Defendants’ drug, Thiola, and that but for

                                   8
Defendants’ refusal to sell samples of Thiola to distributors,

wholesalers, or Plaintiff, Plaintiff is precluded from

developing a generic competitor, and Defendant continues to

unlawfully monopolize the tiopronin market.

     Pursuant to Fed. R. Civ. P. 12(b)(1), Defendant Retrophin

mounts a factual attack to Plaintiff Spring’s constitutional

standing.   Accordingly, Retrophin seeks “limited discovery to

test Spring’s assertions.”   Def. Retrophin Br. at 20.

     Constitutional standing and antitrust standing are

distinct.   Phila. Taxi Ass'n v. Uber Techs., 886 F.3d 332, 343

(3d Cir. 2018) (citing Ethypharm S.A. Fr. v. Abbott Labs., 707

F.3d 223, 232 (3d Cir. 2013).   “In order to establish an

actionable antitrust violation, a plaintiff must plead a basis

for both Article III and antitrust standing.”   Schuylkill Health

Sys. v. Cardinal Health 200, LLC, No. 12-7065, 2014 U.S. Dist.

LEXIS 103663 at *8 (E.D. Pa. July 30, 2014).    “While ‘[h]arm to

the antitrust plaintiff is sufficient to satisfy the

constitutional standing requirement of injury in fact,’ courts

must also consider ‘whether the plaintiff is a proper party to

bring a private antitrust action.’”   Phila. Taxi Ass'n v. Uber

Techs., 886 F.3d 332 (3d Cir. 2018) (quoting Associated Gen.

Contractors v. Cal. State Council of Carpenters, 459 U.S. 519,

535 n. 31 (1983)).   “Because antitrust standing is prudential,

we are not bound to address it first, because it ‘does not

                                 9
affect the subject matter jurisdiction of the court, as Article

III standing does.’”     Phila. Taxi Ass'n v. Uber Techs., 886 F.3d

332 n. 7 (3d Cir. 2018) (quoting Ethypharm S.A. Fr., 707 F.3d at

232).   Furthermore, the Third Circuit has indicated that

antitrust standing is “one of the prudential limitations” on

constitutional standing and is part of the merits analysis.

Ethypharm S.A. Fr., 707 F.3d at 232. 5      “Regardless of any

additional requirements applicable to a particular type of

action, a plaintiff must always demonstrate that a justiciable

case or controversy exists sufficient to invoke the jurisdiction

of the federal courts.”     ZF Meritor, LLC v. Eaton Corp., 696

F.3d 254, 302 (3d Cir. 2012) (citing Sullivan v. D.B. Invs.,

Inc., 667 F.3d 273, 307 (3d Cir. 2011)).

     To satisfy the threshold Article III standing requirements,

a plaintiff’s allegations must show “(1) an injury that is (2)

‘fairly traceable to the defendant’s allegedly unlawful conduct’

and that is (3) ‘likely to be redressed by the requested

relief.’”   Lujan, 504 U.S. at 590 (quoting Allen v. Wright, 468



5 See Ethypharm S.A. Fr., 707 F.3d at 232 n.17 (quoting Palmyra Park Hosp.
Inc. v. Phoebe Putney Mem'l Hosp., 604 F.3d 1291, 1299 (11th Cir. 2010))
(noting that the Third Circuit is persuaded by the Eleventh Circuit’s view
that antitrust standing requires a plaintiff “do more than meet the basic
‘case or controversy’ requirement that would satisfy constitutional
standing; instead, the party must show that it satisfies a number of
prudential considerations aimed at preserving the effective enforcement of
the antitrust laws.”).



                                   10
U.S. 737, 751 (1984)).     Accord Ballentine v. United States, 486

F.3d 806 (3d Cir. 2007).    First, the injury-in-fact must be

“distinct and palpable,” Danvers Motor Co., Inc. v. Ford Motor

Co., 432 F.3d 286, 291 (3d Cir. 2005), “concrete and

particularized,” Askew v. Trs. of the Gen. Assembly of the

Church of the Lord Jesus Christ of the Apostolic Faith, Inc.,

776 F. Supp. 2d 25, 29 (E.D. Pa. 2011), as well as “actual or

imminent, not ‘conjectural’ or ‘hypothetical,’”       Lujan, 504 U.S.

at 560 (quoting Whitmore v. Arkansas, 495 U.S. 149, 155 (1990)).

Second, Plaintiff’s allegations must show a “causal connection”

between their injury and Defendants’ allegedly illegal conduct.

“[T]hat is, the injury must be fairly traceable to the

challenged action of the defendant, and not the result of the

independent action of some third party not before the court.”

Id. (quoting Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26

(1976)).   “Third, it must be ‘likely,’ as opposed to merely

‘speculative,’ that the injury will be ‘redressed by a favorable

decision.’”   Id. at 561 (quoting Simon, 426 U.S. at 38, 43).

“These requirements ensure that plaintiffs have a ‘personal

stake’ or ‘interest’ in the outcome of the proceedings,

‘sufficient to warrant . . . [their] invocation of federal-court

jurisdiction and to justify exercise of the court's remedial

powers on . . .[their] behalf.’”       Joint Stock Soc'y v. UDV N.



                                  11
Am., Inc., 266 F.3d 164, 176 (3d Cir. 2001) (quoting Wheeler v.

Travelers Ins. Co., 22 F.3d 534, 537-38 (3d Cir. 1994)).

     When a Plaintiff seeks injunctive relief, as Spring does

here, Plaintiff must show that the threat of injury-in-fact is

“imminent.”   ZF Meritor, LLC v. Eaton Corp., 696 F.3d 254, 301

(3d Cir. 2012) (quoting Summers v. Earth Island Inst., 555 U.S.

488, 493 (2009)).   “A mere ‘possibility’ of future injury is

insufficient.”   In re Thalomid & Revlimid Antitrust Litig.,

Civil Action No. 14-6997, 2018 U.S. Dist. LEXIS 186457 at *28

(D.N.J. Oct. 30, 2018) (quoting ZF Meritor, 696 F.3d at 301

(quoting City of Los Angeles v. Lyons, 461 U.S. 95 (1983))).

The “imminence” inquiry focuses on whether Plaintiffs can show

“sufficient facts” to support the conclusion that they are

"likely to suffer future injury;” McNair v. Synapse Grp. Inc.,

672 F.3d 213, 223 (3d Cir. 2012)(citation omitted); or, in other

words that future injury is “certainly impending and [will]

proceed with a high degree of certainty.”   McCray v. Fid. Nat'l

Title Ins. Co., 682 F.3d 229, 243 (3d Cir. 2012).   “Vague”

assertions of desire [to enter the relevant pharmaceutical

market] “without any descriptions of concrete plans,” are

insufficient to support a finding of actual or imminent injury.”

ZF Meritor, 696 F.3d at 301 (citing   Summers, 555 U.S. at 496).

Additionally, to have constitutional standing, a plaintiff

seeking an injunction must show “‘continuing, present adverse

                                12
effects’” of defendant’s challenged conduct.”    Id. (quoting

O'Shea v. Littleton, 414 U.S. 488, 495-96 (1974)).       The party

“invoking federal jurisdiction[,] bears the burden of

establishing” the elements of standing.    Id. at 561.

     “It is well settled that standing cannot be ‘inferred

argumentatively from averments in the pleadings,’ but rather

must affirmatively appear in the record (internal citations

omitted).”   Askew, 776 F. Supp. at 28 (quoting Grace v. Am.

Cent. Ins. Co., 109 U.S. 278, 284 (1883)).    As in Askew,

“[b]ecause defendants present factual evidence of [Spring's]

lack of standing, we will treat this motion accordingly.”      Id.

     Defendants argue Spring lacks constitutional standing.      In

their “factual attack,” Defendants assert that “Spring is not a

generic pharmaceutical company; it has not developed, is not

developing, and is not ‘ready to begin development’ of a generic

version of tiopronin.   Rather, it is a company apparently formed

by a former associate of Winston & Strawn (litigation counsel in

this lawsuit), and his wife, a CPA, as a vehicle to bring this

litigation.”   Def. Retrophin Br. at 20.   To support their

theory, Defendants contend that Spring does not have an office,

only a “‘virtual’ and shared workspace,” Bansal Decl. Ex. M;

that their co-founder, Mr. Li, has been kept “apprised of

developments in antitrust law,” by virtue of his background as a

lawyer, Def. Retrophin Br. at 14, and that Spring lacks the

                                13
financial and scientific capabilities to develop a generic and

submit an ANDA for FDA approval.      Defendants Mission and Alamo

additionally argue that Spring is not authorized under state or

federal law to be sold prescription drugs.      Defs. Mission and

Alamo Br. at 14, Doc. No. 41.

     Plaintiff rebuts Defendants’ factual attack, putting forth

three arguments.   First, Plaintiff asserts it is a new

pharmaceutical company formed with the intent of developing a

generic version of Thiola.    Second, Plaintiff asserts it has

taken substantial steps to develop a generic version of

Defendants’ drug, which can be completed once it is able to

acquire Thiola samples for bioequivalence testing.      Third,

Plaintiff asserts it has communicated with consultants to help

navigate the regulatory process of filing an abbreviated new

drug application, and that it has secured financing to bring its

generic product to market, pending access to Thiola samples.

See Pl. Opp. at 49-50, Doc. No. 50.

     To support its claim of standing, Plaintiff alleges that in

November, 2017, Spring Pharmaceuticals “was formed as a family-

run business” with the “mission . . . to develop lower-priced

pharmaceutical products to compete with off-patent and off-

exclusivity brand drugs.”    Li Decl. ¶¶2, 8; Doc. No. 50, Ex. 1.

Plaintiff avers that it is “currently . . . developing a generic

version of Thiola.”   Id.   Plaintiff disputes Defendants’

                                 14
assertion that Spring was formed only as a pretext for filing

this litigation, and that Mr. Li’s background in antitrust

litigation indicates that Spring is a shell-company.   Plaintiff

attests that before his legal career, Mr. Li worked for “seven

years on projects for Aventis ([a] pharmaceutical manufacturer),

Cytyc ([a] medical device manufacturer), and AstraZeneca ([a]

pharmaceutical manufacturer).”   Id. ¶4.   Notably, Mr. Li asserts

that his background in the pharmaceutical industry includes

having worked at SPH Sine Pharmaceutical Laboratories Co., LTD.

(“Sine Pharma”), an eminent Chinese-based pharmaceutical

company, which manufactures a tiopronin product with the same

“active ingredient” as Thiola.   Id. ¶6-7.

     Next, to dispute Defendants’ allegation that “the only two

individuals Retrophin has been able to identify as being

affiliated with Spring in any way are ‘its CEO,’ Mr. Li. . .and

his wife, Ms. Hua,” “who according to publicly available

materials is a Certified Public Accountant (‘CPA’) employed by

Freddie Mac,” Def. Retrophin Br. at 11 and 14, Plaintiff asserts

that “[t]he other co-founder of Spring Pharmaceuticals, also one

of [Mr. Li’s] family members, had more than 30 years of

experience in the pharmaceutical industry in China before he

retired from SPH Sine Pharmaceutical Laboratories Co., Ltd.”

Li. Decl. ¶6.   This co-founder has yet to be named in the

parties’ pleadings.   Additionally, Plaintiff asserts that its

                                 15
“Chief Scientific Officer,” Pl. Opp. at 51, although not named,

is a partner in the consulting firm with which Spring has an

agreement to “oversee the development work and prepare Spring’s

ANDA submission.”   Id.; Compl. ¶12.

     In rebuttal to Defendants’ attack on Plaintiff’s

preparedness, Spring asserts it is “ready and able” to compete,

“except for its lack of access to samples.”    Compl. ¶68; Li.

Decl. ¶10.   Specifically, in accordance with a “well-developed

business model in the pharmaceutical industry” of partnering

with contract development and manufacturing organizations

(“CDMOs”), to avoid capital-intensive costs of drug development,

Plaintiff asserts it has “an agreement” with a CDMO experienced

in launching generic drugs; Li. Decl. ¶11; and that it has “an

agreement with a consulting firm” to assist it in navigating the

regulatory requirements of submitting an ANDA.    Id. ¶12.

     Additionally, Plaintiff disputes Defendant Mission’s

argument that Spring is “not registered in the FDA database of

‘drug establishments,’” nor authorized by the relevant state and

federal authorities to receive prescription drugs (were Mission

to sell Plaintiff Thiola samples).     Def. Mission Br. at 14, Doc.

No. 41 (citing 25 Tex. Admin. Code § 229.429(f)(2) (2010)).      In

rebuttal, Plaintiff asserts that the CDMO with which it has an

“agreement” is registered as a ‘drug establishment’ with the

FDA, Li. Decl. ¶11, and that it is “commonplace with

                                16
pharmaceutical outsourcing [for] all product samples, active

pharmaceutical ingredients, and other chemical products [to] be

shipped directly to the CDMO’s facilities.”       Id.

     Although Plaintiff has not named the CDMO, the consulting

firm, nor the Chief Scientific Officer with whom it alleges it

has entered agreements as part of its preparation for developing

a generic competitor to Thiola, Plaintiff attests that it has

not revealed the identity of its partners due to

“confidentiality agreements. . .which prohibit the disclosure of

confidential contract terms and/or its partners’ identities

without a court order requiring such disclosure and/or without

the benefit of a protective order entered by the court.”       Id.

¶11 n. 8.

     Finally, with regard to its financial preparedness to enter

the pharmaceutical market as a generic competitor to Thiola,

Plaintiff alleges that it “has received funding from Vannin

Capital LLC (“Vannin”)” as well as from “other investors,” and

that Mr. Li, a co-founder of Spring, has “contributed personal

funds to the company.”    Id. ¶13.      Defendants retort that “[t]he

only public record of Spring’s funding sources” is the Vannin

lien, “filed on August 10, 2018, two months before” this

lawsuit.    Bansal Decl., Ex. N.

     Considering that Spring has rebutted Defendants’

jurisdictional challenge, we stay Defendants’ motions for a

                                   17
period of ninety days to allow for discovery limited to the

question of whether Plaintiff Spring has standing to sue under

Article III.    See Askew, 776 F. Supp. 2d at 28 (ordering

“standing-related discovery and den[ying] defendants’ motion to

dismiss without prejudice pending the completion of that

discovery). 6   That being said, we note that Mortensen warns that

“the ‘concededly rigorous standard’ [applied by Hospital

Building Co. v. Rex Hospital, 425 U.S. 738 (1976)], would apply

equally in dismissals pursuant to Fed. R. Civ. P. 12(b)(1) [as

they would to motions under 12(b)(6)] and that dismissals of

Sherman Act claims prior to giving the plaintiff ample

opportunity for discovery should be granted very sparingly.”

Mortensen, 549 F.2d at 891.

V.   CONCLUSION

     For the foregoing reasons, Defendants’ Motions to Dismiss are

stayed.   An appropriate Order will follow.




     6 See Redish and Joshi, 162 U. Penn. L. Rev. at 1378 (“The Court
should instruct lower courts to resolve questions about Article III
standing as soon as its existence is put into doubt. Specifically, courts
should address all factual issues relevant to standing by conducting
limited discovery and making credibility determinations without inferences
in favor of the plaintiff. This proposal requires all issues of standing
to be raised on a Rule 12(b)(1) motion to dismiss.”).


                                   18
